Case 9:17-cv-81261-WPD Document 297 Entered on FLSD Docket 10/22/2019 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

    ALL-TAG CORP.,                                      )
                                                        )
                    Plaintiff,                          )
                                                        ) Case No. 17 CV 81261-WPD
              v.                                        )
                                                        ) Judge William P. Dimitrouleas
    CHECKPOINT SYSTEMS, INC.,                           ) Magistrate Judge William Matthewman
                                                        )
                    Defendant.                          )

    ALL-TAG’S EXPEDITED MOTION FOR ADDITIONAL PAGES FOR STATEMENT
     OF FACTS FOR ITS OPPOSITION TO MOTIONS FOR SUMMARY JUDGMENT

          Plaintiff All-Tag Corp. (“All-Tag”), respectfully requests leave of this Court to file
   additional pages for its statements of material facts in its opposition to Defendant Checkpoint
   Systems, Inc. (“Checkpoint”)’s two statements of material facts submitted with its two motions
   for summary judgment [DE 284 and DE 288]. In support of this motion, Checkpoint states as
   follows:
          1.       On September 16, 2019, Checkpoint filed an Expedited Motion requesting leave
   from the Court to file two motions for summary judgment (for a total of 50 pages), 30 pages for
   its statements of fact, and 25 pages for its replies, with All-Tag being granted permission to file
   50 pages in response. See DE 215 at 3.
          2.       On October 1, 2019, this Court granted-in-part Checkpoint’s Request. See DE
   242 at 2. In doing so, the Court stated:
                   Checkpoint is given leave to file up to 40 pages total to be divided, as it
                   sees fit, between its motion for summary judgment on All-Tag’s claims
                   against it as set forth in All-Tag’s Second Amended Complaint, and its
                   motion for summary judgment on certain counts of Checkpoint’s Second
                   Amended Counterclaim. In addition, Checkpoint is permitted to file up to
                   20 pages total to be divided, as it sees fit, between its two statements of
                   material fact. All-Tag is permitted to file up to 40 pages total to be
                   divided, as it sees fit, between its responses to Checkpoint’s two motions
                   for summary judgment. Finally, Checkpoint is permitted to file up to 20
                   pages total to be divided, as it sees fit, between its two replies.

                   DE 242 at 2.



                                                    1
Case 9:17-cv-81261-WPD Document 297 Entered on FLSD Docket 10/22/2019 Page 2 of 4



          3.      In doing so, the Court gave both parties 40 pages for the briefing of, and response

   to, the motions for summary judgment. Id. While the Court also provided Checkpoint with 20

   pages for its statement of facts (a 50% enlargement), it did not provide an equivalent extension

   for All-Tag to respond.

          4.      Local Rule 56.1(a) provides the nonmoving party with 10 pages to both respond

   to the statement of facts and to add “[a]dditional facts which the party opposing summary

   judgment contends are material....” 10 pages is simply not enough space to adequately address

   Checkpoint’s 20 pages of statements of facts and to provide additional facts.

          5.      In conjunction with its motions for summary Judgment, Checkpoint submitted

   two statements of material facts, which, combined, total 93 paragraphs of facts. See DE 284 and

   DE 288. All-Tag must respond to each of the 93 statements of facts asserted in Checkpoint’s

   two statements of material fact.

          6.      Additionally, in its Motion for Summary Judgment on the Antitrust and Lanham

   claims, Checkpoint stated 35 times that All-Tag had “no evidence” in the record to support the

   various elements of its claims. DE 287. The record is replete with evidence, but All-Tag must

   include examples of such in its statements of material facts.

          7.      In drafting its responses to Checkpoint’s two statements of material facts, All-Tag

   requires approximately 20 pages to respond to Checkpoint’s 93 statements of facts. All-Tag then

   must add its own additional statements of material facts, including key anticompetitive events

   omitted from Checkpoint’s motions for summary judgment. Thus, All-Tag is requesting a total

   of 30 pages for its responses to Checkpoint’s two statements of material facts.

          WHEREFORE, All-Tag respectfully requests that the Court enter an Order granting leave

   for All-Tag to have 30 pages for its responses to Checkpoint’s two statements of material facts.



                                                    2
Case 9:17-cv-81261-WPD Document 297 Entered on FLSD Docket 10/22/2019 Page 3 of 4




           MEET AND CONFER CERTIFICATE PURSUANT TO S.D. L.R. 7.1(A)(3)

          I hereby certify that counsel for the Plaintiff/movant has conferred by telephone with

   counsel for Defendant regarding this motion and the relief sought. Counsel for Defendant

   opposes the relief sought in this Motion.

   Dated: October 22, 2019                     Respectfully submitted,

                                               By: /s/ Christopher Kammerer
                                                      Christopher Kammerer

                                               Christopher William Kammerer
                                               John F. Mariani
                                               KAMMERER MARIANI PLLC
                                               1601 Forum Place, Suite 500
                                               West Palm Beach, FL 33401
                                               (561)-990-1592
                                               ckammerer@kammerermariani.com
                                               jmariani@kammerermariani.com

                                               William MacLeod (pro hac vice)
                                               Julian Solotorovsky (pro hac vice)
                                               KELLEY DRYE & WARREN LLP
                                               333 West Wacker Drive
                                               Chicago, IL 60606
                                               (312)-857-7070
                                               jsolotorovsky@kelleydrye.com
                                               wmacleod@kelleydrye.com

                                               Damon Suden (pro hac vice)
                                               KELLEY DRYE & WARREN LLP
                                               101 Park Avenue
                                               New York, NY 10178
                                               (212)-808-7800
                                               dsuden@KelleyDrye.com

                                               John B. Williams (pro hac vice)
                                               WILLIAMS LOPATTO PLLC
                                               1707 L Street, NW Suite 550
                                               Washington, DC 20036
                                               (202) 296-1611
                                               jbwilliams@williamslopatto.com
                                               Attorneys for Plaintiff All-Tag Corporation


                                                   3
Case 9:17-cv-81261-WPD Document 297 Entered on FLSD Docket 10/22/2019 Page 4 of 4



                                 CERTIFICATE OF SERVICE
   I HEREBY CERTIFY that on this 22nd day of October 2019, a true and correct copy of the

   foregoing was served upon the following counsel of record for Defendant via CM/ECF:

                                                 Charles Howard Lichtman
                                                 Gavin Gaukroger
                                                 BERGER SINGERMAN
                                                 Las Olas Centre II
                                                 350 E Las Olas Boulevard
                                                 Suite 1000
                                                 Fort Lauderdale, FL 33301
                                                 954-525-9900
                                                 Fax: 523-2872
                                                 clichtman@bergersingerman.com
                                                 ggaukroger@bergersingerman.com


                                                 Robert J. Palmersheim
                                                 Anand C. Mathew
                                                 Julie M. Mallen
                                                 PALMERSHEIM & MATHEW
                                                 401 N. FRANKLIN STREET, SUITE 4S
                                                 CHICAGO, IL 60654
                                                 312-319-1791
                                                 acm@thepmlawfirm.com
                                                 rjp@thepmlawfirm.com
                                                 jmm@thepmlawfirm.com

                                                 By: /s/ Christopher Kammerer
                                                    Christopher Kammerer




                                                4
